DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the species of HIF1A and allogenic hank cells in the reply filed on 11/08/2020 is acknowledged.  It is noted that the species of HIF1A is based upon the interview of 12/14/2020.
Currently claims 9-12, 14-16 are pending.  Claims 1-8, 13, 17-42 have been cancelled.
The following rejections are newly applied as necessitated by amendment.
This action is FINAL. 
Withdrawn Rejections and Objections
	The objection to the claims made in the previous office action is withdrawn based upon amendments to the claims.   
The 35USC 112(b), 35 USC 101 to the claims made in the previous office action is withdrawn based upon amendments to the claims.   
The 35 USC 103(a) rejection of claims 1-7 made in the previous office action is withdrawn based upon the cancellation of those claims. 
The 35 USC 103(a) rejection of claims 9-12 and 14-16 is withdrawn based upon the 37 CFR 1.130 declaration submitted on 3/31/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12, 14-16 are indefinite over the steps of claim 9.  In particular the steps include quantifying expression and administering.  However, there is no nexus between the two steps.  In particular regardless of the quantifying expression the patient is administered an allogenic haNK cells.  It is not clear in particular that the adminstration is based upon the underexpression or rather the administration is regardless of the quantifying step.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9,11-12,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez (Journal Biol Chem Vol 291 April 28, 2016 previously cited)  in view of  Bakker et al. Molecular Cell Vol 28 2007 p. 941-953) and Lee (US Patent application 2018/0163176 effective filing 5/16/2016).
The interpretation of the claims is that the administration step and the quantifying step have no nexus.  As such the following rejection applies, it is noted that this rejection could potentially be overcome by indicated that the administration step is based upon the quantifying step.  
With regard to claim 9, the art teaches that these hypoxia related genes are under expressed.  With regard to claim 9, Valasquez teaches a method of short-term effects of hypoxia on NK cell intrinsic activity, and on the cytolytic susceptibility of target cells (Pg. 12960, Col. 2, Para. 1), and teaches identifying under-expression of the at 
Valasquez teaches wherein at least one hypoxia-related gene is under-expressed by a log2-fold change of at least 2.0 (where EGLN1 expression changes from apprx 3.1 to 4.1 without priming, and to apprx 7.0 (total cycles} with priming, where PGK1 expression changes from apprx 8 to apprx 28 (total cycles} with priming, where linearized quantities as measured on a scale of 2.sup.delta.CT, Pg. 12969, Fig. 4; see also differential gene expression of HIF1A, Fig. 3, Pg. 12968). 
With regard to claims 9, 12, 14, Bakker et al. teaches hypoxic tumor cells exhibit decreased sensitivity to radiation and chemotherapy and increased potential for invasion and metastasis (p. 941).  Bakker et al. teaches that Hif1a impairs stem tumor growth and that absence is due to severely reduced apoptosis (p. 941). Baker et al. teaches that HIF1 control tumor development by regulating oxygen homeostats, metabolism and apoptosis and that in hypoix stress HIF proteins initiate programmed cell death (p. 942 first and second paragraphs).   As such Bakker et al. suggests that HIF1A plays a vital role in apoptosis and in cell control during hypoxic stress.  As such one would be motivated to determine expression of HIF1A, as Valasquez et al teaches that these can be under expressed in NK cells in hypoxic situations, it would be obvious that in a group of patients with cancer at least one would have the under expression such as is described in Valasquez as Bakker et al. teaches that there is hypoxic stress in cancer environments.  

However, neither Baker or Valasquez et al. teaches administration of allogenic haNK cells. 
With regard to claim 9 and 16,  Lee et al. teaches using modified NK92 cells expressing a high affinity variant of CD16 to treat cancer (abstract and para 103).  Lee et al. teaches that these NK92 cells have high cytolytic activity against a variety of cancers (para 57).  
Therefore it would be obvious to adminster this treatment to any cancer patient including the patient of Claim 9.  As the steps of expression detection do not have a nexus the steps of claim 9 can be performed in any order including merely screening samples from a population or expression data that is administered the treatment.
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez (Journal Biol Chem Vol 291 April 28, 2016 previously cited), Bakker et al. Molecular Cell Vol 28 2007 p. 941-953) and Lee (US Patent application 2018/0163176 effective filing 5/16/2016) as applied to claims 9, 11-12, 14-16 and in view of Metelitsa et al (WO2013040371 Marh 21, 2013 previously cited).
The combination of Velasquez, Bakker and Lee suggests a method of quantifying expression and administering an effective amount of allogenic haNK cells to a human patient. However the references do no isolate NK cells with a magnetic separation and an antibody specific to NK cells. 

	With regard to claim 10, Metelitsa et al.  teaches the NK cells are isolated using magnetic separation and an antibody specific to NK cells (NKTs were purified by anti-
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to modify the method of Velasquez, Bakker and Lee to use a known separation method such as the one taught in Metelitsa.  The ordinary artisan would be motivated to use this method in order to predictably isolate NKTs from PBMCs of patients.  
 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634